1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ERICA D. HAYWOOD,                                   Case No.: 19cv1784 MMA (RBB)
12                                     Petitioner,
                                                         ORDER: (1) DENYING MOTION TO
13   v.                                                  PROCEED IN FORMA PAUPERIS;
                                                         and (2) DISMISSING CASE
14   SAN DIEGO COUNTY SHERIFF, et al.,
                                                         WITHOUT PREJUDICE
15                                  Respondents.
16
17         Petitioner, a prisoner proceeding pro se, has filed a Petition for Writ of Habeas
18   Corpus pursuant to 28 U.S.C. § 2254.
19                     MOTION TO PROCEED IN FORMA PAUPERIS
20         Petitioner has filed a motion to proceed in forma pauperis but she has not provided
21   the Court with sufficient information to determine her financial status. A request to
22   proceed in forma pauperis made by a state prisoner must include a certificate from the
23   warden or other appropriate officer showing the amount of money or securities Petitioner
24   has on account in the institution. Rule 3(a)(2), 28 U.S.C. foll. § 2254; Local Rule 3.2.
25   Petitioner has failed to provide the Court with the required Prison Certificate.
26                                         ABSTENTION
27         In any event, the Petition must be dismissed because it is clear that this Court is
28   barred from consideration of the claims by the abstention doctrine announced in Younger

                                                     1
                                                                                19cv1784 MMA (RBB)
1    v. Harris, 401 U.S. 37 (1971). Under Younger, federal courts may not interfere with
2    ongoing state criminal proceedings absent extraordinary circumstances. Id. at 45-46; see
3    Middlesex County Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 431 (1982)
4    (Younger “espouse[d] a strong federal policy against federal-court interference with
5    pending state judicial proceedings.”). These concerns are particularly important in the
6    habeas context where a state prisoner’s conviction may be reversed on appeal, thereby
7    rendering the federal issue moot. Sherwood v. Tompkins, 716 F.2d 632, 634 (9th Cir.
8    1983).
9          Absent extraordinary circumstances, abstention under Younger is required when:
10   (1) state judicial proceedings are ongoing; (2) the state proceedings involve important
11   state interests; and (3) the state proceedings afford an adequate opportunity to raise the
12   federal issue. Columbia Basin Apartment Ass’n v. City of Pasco, 268 F.3d 791, 799 (9th
13   Cir. 2001). All three of these criteria are satisfied here. At the time Petitioner filed the
14   instant Petition, she states she was arrested on August 14, 2019, and that her preliminary
15   hearing is “in schedule.” (Pet., ECF No. 1 at 2, 10.) Thus, Petitioner’s criminal case is
16   still ongoing in the state courts. Further, there is no question that the state criminal
17   proceedings involve important state interests.
18         Finally, Petitioner has failed to show that she has not been afforded an adequate
19   opportunity to raise the federal issues on direct appeal. Petitioner offers nothing to
20   support a contention that the state courts do not provide her an adequate opportunity to
21   raise her claims, and this Court specifically rejects such an argument. Indeed,
22   Petitioner’s claims of false arrest and ineffective assistance of counsel are the type of
23   claims that state courts provide an opportunity to raise on direct appeal. Abstention is
24   therefore required. See Drury v. Cox, 457 F.2d 764, 764-65 (9th Cir. 1972) (“[O]nly in
25   the most unusual circumstances is a defendant entitled to have federal interposition by
26   way of injunction or habeas corpus until after the jury comes in, judgment has been
27   appealed from that the case concluded in the state courts.”) Petitioner has failed to
28   demonstrate that extraordinary circumstances exist which would relieve this Court of its

                                                    2
                                                                                  19cv1784 MMA (RBB)
1    obligation to abstain from interfering with ongoing state criminal proceedings. Juidice v.
2    Vail, 430 U.S. 327, 337 (1977) (holding that if Younger abstention applies, a court may
3    not retain jurisdiction but should dismiss the action.)
4         CLAIMS NOT PROPERLY BROUGHT PURSUANT TO 28 U.S.C. § 2254
5          Additionally, some of the claims Petitioner raises in her Petition are not properly
6    brought pursuant to 28 U.S.C. § 2254. Title 28, United States Code, § 2254(a), sets forth
7    the following scope of review for federal habeas corpus claims:
8                 The Supreme Court, a Justice thereof, a circuit judge, or a district
           court shall entertain an application for a writ of habeas corpus in behalf of a
9
           person in custody pursuant to the judgment of a State court only on the
10         ground that he is in custody in violation of the Constitution or laws or
           treaties of the United States.
11
12   28 U.S.C. § 2254(a).
13         In claims two and three, Petitioner claims “jail conditions are hostile, irritable,
14   unhealthy, and low functioning.” (Pet., ECF No. 1 at 7.) She also alleges that “jail
15   medical refuses to honor [her] records of diabetes and administer treatment.” (Id.) She
16   complains about a lack of access to special religious diets, lack of healthy food,
17   recreation, showers, legal research materials, sanitation, and mental health resources.
18   (Id.) She also alleges that “gender variant inmates are not given much to maintain gender
19   identity,” there are “no gender variant support resources or housing . . . safely available in
20   jail.” (Id. at 8.) These claims do not allege Petitioner is “in custody in violation of the
21   Constitution or laws or treaties of the United States.” and are not cognizable on habeas
22   because they do not challenge the constitutional validity or duration of confinement. See
23   28 U.S.C. 2254(a); Preiser v. Rodriguez, 411 U.S. 475, 500 (1973); Heck v. Humphrey,
24   512 U.S. 477, 480-85 (1994).
25         Challenges to the fact or duration of confinement are brought by petition for a writ
26   of habeas corpus, pursuant to 28 U.S.C. § 2254; challenges to conditions of confinement
27   are brought pursuant to the Civil Rights Act, 42 U.S.C. § 1983. See Preiser, 411 U.S. at
28   488-500. When a state prisoner is challenging the very fact or duration of his physical

                                                   3
                                                                                 19cv1784 MMA (RBB)
1    imprisonment, and the relief he seeks is a determination that he is entitled to immediate
2    release or a speedier release from that imprisonment, his sole federal remedy is a writ of
3    habeas corpus. Id. at 500. On the other hand, a § 1983 action is a proper remedy for a
4    state prisoner who is making a constitutional challenge to the conditions of his prison life,
5    but not to the fact or length of his custody. Id. at 499; McIntosh v. United States Parole
6    Comm’n, 115 F.3d 809, 811-12 (10th Cir. 1997).
7                                         CONCLUSION
8          Based on the foregoing, the Court DENIES Petitioner’s motion to proceed in
9    forma pauperis and DISMISSES this action without prejudice. If Petitioner wishes to
10   pursue her claims regarding the conditions of her confinement, she must file a new civil
11   rights action pursuant to 42 U.S.C. § 1983 which will be given a new case number. The
12   Clerk of Court shall mail Petitioner a blank civil rights complaint form pursuant to 42
13   U.S.C. § 1983 together with a copy of this Order.
14         IT IS SO ORDERED.
15
16   Dated: September 24, 2019
17                                                 _____________________________
18                                                 HON. MICHAEL M. ANELLO
19                                                 United States District Judge

20
21
22
23
24
25
26
27
28

                                                   4
                                                                                19cv1784 MMA (RBB)
